DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 13-15, 17, 19-20, 23-25, 27, 29, 30-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (US 2016/0348318 A1).
Regarding claims 1-3, Koenig teaches a paperboard structure (Fig. 2) comprising: a paperboard substrate 204 having a first major side 244 and a second major side 216; a barrier coating layer 252 (Koenig teaches a hydrophobic pigmented coating layer applied as two layers; 0103; the examiner interprets the interior layer as the barrier layer) on the first major side of the paperboard substrate; a top coat 252 (Koenig teaches a hydrophobic pigmented coating layer applied as two layers; 0103; the examiner interprets the exterior layer as the top coat) on the first major side of the paperboard substrate, wherein the barrier coating layer is positioned between the paperboard substrate and the top coat.  Koenig teaches the claimed structure does not cause blocking (0089), but Koenig does not teach the specific claimed property of blocking rate.  Koenig anticipates this claim as it has been held that where the claimed and prior  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As structure recited in Koenig is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 10, Koenig teaches the barrier coating layer has a coat weight ranging from about 2 lb/3000ft2 to about 20 lb/3000ft2 (0009).
Regarding claims 13 and 23, Koenig teaches the barrier coating layer 252 and top coat layer 224 comprise binder and pigment (0104).
Regarding claims 14-15 and 24-25, Koenig teaches the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which overlaps with the claimed ranges.
Regarding claims 17 and 27, Koenig teaches the binder comprises at least one of styrene-acrylate (0070), styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate (0070), polyvinyl acrylic, and polyester dispersion.
Regarding claims 19 and 29, Koenig teaches the pigment comprises at least one of a clay pigment (0069), a CaCO3 pigment, a plastic pigment, a titanium dioxide pigment, and a talc pigment.
Regarding claim 20, Koenig teaches the top coat 252 has a coat weight ranging from about 2 lb/3000ft2 to about 10 lb/3000ft2 (Koenig teaches this value per layer applied; 0099).
Regarding claim 30, Koenig teaches one or more basecoat layers 244 positioned between the paperboard substrate 201 and the barrier coating layer 252 (Fig. 2).
Regarding claim 31, Koenig teaches the surface sizing layer may container binders (0096) and pigments (0096) so the examiner takes the position that the basecoat layers may contain one or more barrier coating layers.
Regarding claim 32, Koenig teaches one or more layers of printable coatings on the second major side (last sentence of 0103).
Regarding claim 33, Koenig teaches the paperboard structure has a 30-minute-water-Cobb rating of at most about 30 g/m2 (Table 1, bottom row).
Regarding claim 36, Koenig teaches the claimed structure is moisture resistant (0084), but Koenig does not teach the specific claimed property of a water vapor transmission rate.  Koenig anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As structure recited in Koenig is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quick (US 5,763,100), Sundholm (US 2018/0142418), and Mongrain (US 2018/0058010 A1) teach paper substrate layering structures relevant to the disclosure.  Constant (2016/0168799 A1) teaches binder and pigment ratios (0038) that overlap the claimed ratios.  Brundgardt (US 8,758,567 B2) teaches binder and pigment ratios (col 4 line 10 – col 5 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734